4

NNNNNNNNN-\-\-\_\_\_\_\_\_\_\
m\lO`)U`|-L()ON-\O(OCD\|O)UT-LOON-\

c>cooo\i,o)cn~r>o.)l\)

 

FOR THE EASTERN D|STR|CT OF CAL|FORN|A

UN|TED STATES OF A|V|ER|CA,
P|aintiff, Civil NO. 1109-CV-1689-AW|-GSA

'v.
ORDER CONF|RM|NG SALE AND
V|NCENT STEVEN BOOTH; LOU|SE D|STR|BUT|NG PROCEEDS

Q. B|OOTH; l\/llCHAEL SCOTT |OANE;
et a . '

Defendants.

 

 

 

The United States filed a motion seeking an order confirming a judicial sale. The
real property at 1927 21st Street sold for $350,000 and the real property at 5705 l\/luirfield
Was sold for $190,000 and the real property at 5717 Roundup Way sold for $400,000
and the sale proceeds are presently on deposit With this Court. For good cause shown,
the Court enters the following order. l

lDENT|F|CATlCN OF PROPERTY

The first property at 1927 21st Streetl Bakersfield, Ca|ifornia 93301, is described
as:

LOTS 11 AND 12 |N BLOCK 201 OF THE C|TY OF
BAKERSF|ELD, COUNTY OF KERN, STATE OF
_CAL|FORN|A, AS PER l\/|AP THEREOF RECORDED
NOVE|V|BER 25,1898 |N.BOOK1, PAGES 13 AND 14 OF
lVlAPS, lN THE OFF|CE OF THE COUNTY RECORDER OF
SA|~D COUNTY.

 

 

Ocooo\l/o)cn~r>o)l\)-\

[\JNN|\)NNN|\)N_\_\_\_\_\_\_\_\_\A
m\lO)U`|-POQN-\OLO®\IO)UTLOON-\

 

SUBJECT TO RESTR|CT|ONS, RESERVAT|ONS,
EASE|V|ENTS, COVENANTS, O|L, GAS OR IV||NERAL
. RlGHTS OF RECORD, |F ANY.

(ATN 00324105003)
The second parcel of real property is located at 5705 |Vluirfield Drive, Bakersfield,
Ca|ifornia 93306 (ATN 38718006001) (herein'referred to as “5705 l\/luirfield Drive"), in the
County of Kern, State of California, and is more particularly described as follows:

THE LAND AND REAL PROPERTY |N THE C|TY OF BAKERSFIELD,
COUNTY OF KERN, CAL|FORN|A STATE, DESCR|BED AS:

PARCEL l:
LOT 4 OF TRACT 4578, UN|T A, AS PER |VlAP THEREOF RECORDED '
APRIL ll, 1984 lN BOOK 33, PAGES 66 AND 67 OF l\/lAPS, lN THE OFF|CE
OF THE COUNTY RECORDER OF SAlD COUNTY . . . 1

The third parcel of real property is located at 5717 Roundup Way, Bakersfield,

Ca|ifornia 93306 (ATN 38614008008) (herein referred to as “5717 Roundup Way") in the

County of Kern, State of California, and is more particularly described as follows:

LOT 29 OF TRACT NO.3817, lN THE C|TY OF BAKERSFlELD, COUNTY OF
KERN, STATE OF CAL|FORN|A, AS PER |\/|AP RECORDED OCTOBER 15,
1976 |N BOOK 26, PAGES 151_TO 153 OF l\/IAPS, |N THE OFF|CE OF THE
COUNTY RECORDER OF SAlD COUNTY. . .1

(collective|y, the “Property”).

The Court finds that the sale of the Property Was conducted by the United States
in compliance with 28 U.S.C. §§ 2001-2002, and that payment Was made and accepted
in compliance With the terms of the Court’s Order of Judicial _Sale. (ECF 298).

Accordingly, the motion is GRANTED, and,

 

1 Lengthy legal descriptions are set forth in full in Appendix A, attached to the amended complaint filed in
this action. '

_2_

 

 

OCOCD\|CDOT-LOOI\)-\

I\) [\) |'\) |\) l\) |\) |\) |\) |\) _\-_\ _\ _\ __\ _\ _\ _x _x _\
m\lO`)UT-LOON-\OCOGJ\IO)U'|LOJN-\

 

iT iS ORDERED THAT the sale on July 18, 2018, of the Property was properly
conducted. The sales to the respective purchasers are hereby confirmed

iT iS FURTHER ORDERED THAT the internal Revenue Service is authorized to
execute and deliver to_the purchaser of 1927 21st Street, Paui J. Dhanens and Diane lVl_
Dhanens, as Trustees of the Dhanens Family Trust 2004, a Certificate of Sale and Deed
conveying the Property to them or their assignee.

iT iS FURTHER ORDERED THAT the internal Revenue Service is authorized to
execute and deliver to the purchaser of 5705 i\/iuirfieid Drive, Rene Benavides, Jr. a
Certificate of Sale and Deed conveying the property to him or his assignee.

~ iT iS FU_RTHER ORDERED THAT the internal Revenue Service is authorized to

execute and deliver to the purchaser of 5717 Roundup Way, John V. Goncuian and

Biana Lerna Ohanian Goncuian 60% as joint tenants; and Ari Sarkis Ohanian, an

` unmarried man, 40% as sole separate property, a Certificate of Sale and Deed

conveying the property to them or their assignee

|T iS FURTHER ORDERED THAT, on delivery of the Certificate of Sale and
Deed, ali interests in, liens against, or claims to the Property that are held or asserted in
this action by the plaintiff or any of the defendants, or any successor-in-interest to any
defendant, are discharged. On delivery of the Certificate of Sale and Deed, the Property
shall be free and clear of the interests of the following defendants: Vincent Steven
Booth; Louise Q. Booth; l\/lichaei Scott ioane; Aca'cia Corporate i\/ianagement, LLC;
State of Ca|ifornia Franchise Tax Board; i\/iariposa Hoidingsl |nc.; and Aipha Enterprises,
LLC. _

iT |S FURTHER ORDERED THAT'possession of the Property shall be yielded to

the Purchasers upon the production of a copy of the Certificate of Sale and Deed; and if

_3_

 

OQOCD\IO)OT-LOJN-\

l\)l\)|\)|\)[\)|\)[\)|\)|\)_\_\_\_\__\_x_\_\_\_\
m\l@U`i-LOJN-\O(OCD\IO)U'ILCON-\

 

there is a refusal to so yie|d, a Writ of Assistance may, without further notice, be issued
by the Cierk of this Court,to compel delivery of the Property to the Purchasers.

iT iS FURTHER ORDERED THAT the Cierk shall disburse the proceeds of the
sale from the Court’s registry in the following manner:

First, to the United States - for expenses of sale in the amount of $713.80, made
payable to the "|nternal RevenueService," and sent to

internal Revenue Service,

Attn: Hallie Lipscomb, PALS, SA-5209,
4330 Watt Avenue,

Sacramento, CA 95660

Second, to Kern County for unpaid real property taxes for the 1927 21St Street,
Bakersfield, property in the amount of $72,427.30, made payable to the "KCTTC" noting
"APN 003-241-05-00-3" and sent to

Jordan Kaufman

Treasurer-Tax Co|iector, County of Kern
1115 Truxton Avenue, Second Fioor
Bakersfield, CA 93301-4639

Third, to Kern County for unpaid real property taxes for the 5717 Roundup Way,
Bakersfield, property in the amount of $142,291.11, made payable to the "KCTTC"
noting "APN 386-140-08-00-8" and sent to

Jordan Kaufman

Treasurer-Tax Coiiector, County of Kern
1115 Truxton Avenue, Second Floor
Bakersfield, CA 93301-4639

Fourth, to Kern County for unpaid real property taxes for the 5705 i\/iuirfieid Drive,
Bakersfield, property in the amount of $53,516.43, made payable to the "KCTTC" noting

"APN 387-180-06-00~1" and Sent to

 

 

__\

l\) l\') l\) l\) |\) l\) |\) |\) |\) _\ ._\ _x _\ _\ _\ _\ ._\ _\ _\ l
CIJ '\l C) UT -l> 00 N -\ O CO m \I 03 U`i -L 03 N -\ O CO 03 \l 03 U`| b 00 N

 

Jordan Kaufman

Treasurer-Tax Coiiector, County of Kern
1115 Truxton Avenue, Second Fioor
Bakersfield, CA 93301-4639

Fifth, to the United States - ali remaining deposited funds with interest, without
deducting registry fees, payable to the "U.S. Department of Justice" and sent to:

Department of Justice ATTN: TAXFLU,
P.O. Box 310 - Ben Frank|in Station,
Washington, D.C. 20044

for application to the judgment for unpaid federal taxes against Vincent Steven Booth

and Louise Q. Booth.

IT IS SO ORDERED.

Dated: January 24, 2019

 

 

 

 

